Citation Nr: 1120025	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-38 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbosacral strain prior to August 24, 2010.  

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain since August 24, 2010.  

3.  Entitlement to a rating in excess of 10 percent for cervical strain with degenerative arthritis prior to August 24, 2010.  

4.  Entitlement to a rating in excess of 20 percent for cervical strain with degenerative arthritis since August 24, 2010.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1984.

This matter is on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in December 2009 for further development and is now ready for disposition.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 24, 2010, the Veteran's cervical spine disability has been manifested by complaints of pain and limitation of forward flexion to 30 degrees; forward flexion limited to 15 degrees, incapacitating episodes of intervertebral disc syndrome or ankylosis of the entire cervical spine has not been shown.

2.  Since August 24, 2010, the Veteran's cervical spine disability was manifested by pain and weakness, and a forward flexion of 25 degrees; however, forward flexion limited to 15 degrees, incapacitating episodes of intervertebral disc syndrome, or ankylosis of the entire cervical spine has not been shown.

3.  Prior to August 24, 2010, the Veteran's lumbar spine disability has been characterized by pain upon motion, and examination of the lumbar spine indicated a slightly limited range of motion.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months have not been shown.

4.  Since August 24, 2010, the Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no more, for a cervical spine disability prior to August 24, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5237, 5242 (2010).

2.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability since August 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003, 5237, 5242 (2010).

3.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability prior to August 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5237, 5242 (2010).

4.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability since August 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5237, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own private treatment records.  
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations with respect to the issues on appeal were obtained in May and July 2003, April 2004, and August 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case, when viewed collectively, are more than adequate, as they are predicated on a complete understanding of the Veteran's medical history.  They consider all of the pertinent evidence of record, and the statements of the appellant.  Also, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's spine disorders since the August 2010 VA examination, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Board notes that this appeal was previously remanded in December 2009, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, the Board instructed the RO to obtain any and all records relating to treatment for the Veteran's spine disabilities and to afford him a new VA examination.  In accordance with these instructions, in March 2010, the RO requested from the Veteran information about any treatment he has received for his spine disabilities.  Moreover, he was afforded a new VA examination in August 2010.  

Next, after the completion of the required development, the RO readjudicated the issue on appeal, and sent supplemental statements of the case to the Veteran January 2011.  Accordingly, the Board finds that its December 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

Next, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Here, the RO increased the Veteran's disability ratings for his cervical and lumbar spine disabilities, but did not grant a 100 percent disability rating.  Since the RO granted only a portion of the Veteran's increased rating claim, his appeal properly remains before the Board for review.


Entitlement to an Increased Rating for a Cervical Spine Disorder 

The Veteran has been service connected for a cervical spine disability since 1984 and, prior to August 24, 2010, he had a 10 percent disability which has been in effect since June 11, 1985.  Thus, the Board must first consider entitlement to a rating in excess of 10 percent prior to August 24, 2010.  

Unfortunately, the Veteran's disability picture has been complicated by a post-service cervical spine injury he experienced in January 2003, causing incomplete quadriparesis and requiring an anterior fusion of the C3 through C6 vertebrae.  Since that time, he has been substantially confined to a wheelchair, and is able to stand only with support.  However, it is the responsibility of the Board to assign the appropriate rating for the Veteran's disability resulting from his active duty service only.  Therefore, aspects of his disability that the competent evidence indicates was due to his subsequent cervical spine injury should not be considered for rating purposes.

Here, prior to August 24, 2010, the Veteran's disability rating for his cervical spine disorder was 10 percent under the general rating formula specified in 38 C.F.R. § 4.71a.  In order to warrant a rating in excess of 10 percent under this formula, the evidence must show: 
* forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees (20 percent disabling); 
* combined range of motion of the cervical spine not greater than 170 degrees (20 percent disabling); 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent disabling); 
* X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent); or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (20 percent).

For rating purposes, an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a.

In this case, the Board finds that a 20 percent rating is warranted based on limitation of forward flexion prior to August 24, 2010.  Specifically, at his July 2003 VA examination, he exhibited a cervical spine flexion of 30 degrees, 35 degrees of extension, a lateral flexion of 15 degrees to the left and 20 degrees to the right, and a rotation of 45 degrees to the right and 25 degrees to the left.  His total range of motion was 180 degrees.  

At a subsequent VA examination in April 2004, the Veteran's range of motion in the cervical spine was markedly diminished since the previous examination.  There, forward flexion was limited by pain to 12 degrees, extension was 8 degrees, and bending to both the left and right was also limited to 8 degrees.  Moreover, rotation was also limited to 12 degrees in each direction.  His total range of motion in the cervical spine was 60 degrees.  

It is indeed clear that much of the Veteran's limitation of motion and related symptomatology is due to his post-service cervical spine injury rather than a result of his cervical spine injury he experienced in service.  Specifically, at the time of the April 2004 VA examination, the examiner also stated that it was more likely than not that his restricted range of motion was related to his July 2003 injury rather than his active duty injuries.  

However, the Board concludes that it is not medically possible to quantify the additional loss of motion that is due to the Veteran's post-service cervical spine injury versus the amount of limitation of motion that is due to his in-service injury.  Accordingly, the Board concludes that, when affording him the benefit of every reasonable doubt, his cervical spine disorder should be rated at 20 percent prior to August 24, 2010, based on limitation of forward flexion.  

Next, pursuant to the Board's December 2009 remand, the Veteran underwent a new VA examination in August 2010.  Subsequent to that VA examination, the RO issued a January 2011 decision increasing the Veteran's disability rating for his cervical spine disability to 20 percent, effective August 24, 2010.  Accordingly, as the Board has previously determined that a 20 percent rating is warranted prior to August 24, 2010, entitlement to a rating in excess of 20 percent is considered for the entire period on appeal.  

Under the general rating formula specified in 38 C.F.R. § 4.71a, in order to warrant a rating in excess of 20 percent, the evidence must show:
* forward flexion of the cervical spine limited to 15 degrees or less (30 percent disabling); 
* favorable ankylosis of the entire cervical spine (30 percent disabling); 
* unfavorable ankylosis of the entire cervical spine (40 percent disabling); or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent).

However, based on the competent evidence, the Board determines that a rating in excess of 20 percent is not warranted.  As was noted above, at his July 2003 VA examination, he exhibited a cervical spine flexion of 30 degrees, 35 degrees of extension, a lateral flexion of 15 degrees to the left and 20 degrees to the right, and a rotation of 45 degrees to the right and 25 degrees to the left.  His total range of motion was 180 degrees.  

At a subsequent VA examination in April 2004, the Veteran's range of motion in the cervical spine was markedly diminished since the previous examination.  There, forward flexion was limited by pain to 12 degrees, extension was 8 degrees, and bending to both the left and right was also limited to 8 degrees.  Moreover, rotation was also limited to 12 degrees in each direction.  His total range of motion in the cervical spine was 60 degrees.  

However, at his August 2010 VA examination, his ranges of motion appear to have returned to the levels he exhibited in 2003.  Specifically, upon examination, his cervical spine exhibited 25 degrees of flexion, 30 degrees of extension, 20 degrees of lateral rotation in both directions, 20 degrees of flexion to the left and 25 degrees of flexion to the right.  While the examiner noted objective evidence of pain upon motion, there were no additional limitations in range of motion due to this pain.  

Therefore, while it is noted that the Veteran had a forward flexion of only 12 degrees in April 2004, the other VA examinations indicated a flexion far beyond 15 degrees.  Additionally, he exhibited a better range of motion at examinations both before and after the April 2004 examination.  Thus, it does not appear that the 12 degrees of flexion observed in April 2004 is representative of his actual range of motion, in view of the other examinations.  Therefore, an increased rating is not warranted based on limitation of motion. 

There is also no basis for assigning a higher rating based on ankylosis.  Specifically, ankylosis was not observed in either the July 2003 or April 2004 VA examinations, nor was it observed at the August 2010 VA examination.  To the contrary, the Veteran retained a measurable, albeit restricted, range of motion of the cervical spine.  Therefore, an increased rating based on ankylosis is not for application.

Finally, the evidence does not indicate the presence of incapacitating episodes lasting at least 4 weeks but less than 6 weeks in the past 12 months.  Specifically, at his VA examination in July 2003, the Veteran stated that he was incapacitated from January to June 2003.  However, this period of incapacitation is clearly the result of the injury and subsequent spinal fusion to his cervical spine.  Moreover, he did not report incapacitating episodes on any of his other VA examinations or during outpatient treatment.  To the contrary, he does not assert that this incapacitating episode is due to his active duty injuries.  Thus, an increased rating is not warranted based on incapacitating episodes.  The Veteran's neurological disability has also been attributed to his post-service basketball injury that resulted in multiple fractured vertebrae in the cervical spine and quadriplegia.  

Entitlement to an Increased Rating for a Lumbar Spine Disorder

The Veteran has also submitted a claim seeking an increase for his service-connected lumbar spine disability.  Prior to August 24, 2010, he has been rated at 10 percent since December 1985, based on a general rating schedule pursuant to 38 C.F.R. § 4.71a (2010).  Thus, in order to warrant a rating in excess of 10 percent for a lumbar spine disability prior to August 24, 2010, the evidence must show:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; 
* X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (all 20 percent).
38 C.F.R. § 4.71a, DCs 5003, 5242, 5243.

Here, the term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2010).

In this case, the Board finds that a rating in excess of 10 percent is not warranted prior to August 24, 2010.  First, an increase rating is not warranted based on limitation of lumbar motion.  Specifically, at his VA examination in April 2004, the Veteran's range of motion included flexion of 70 degrees, extension of 15 degrees, lateral extension of 20 degrees in each direction, and rotation of 10 degrees in each direction.  The examiner also noted that all these values represented the point at which pain was present.  His total combined range of motion was 145 degrees.  Therefore, an increased rating is not warranted based on limitation of motion.  

Next, the evidence also does not indicate the presence of guarding or muscle spasm that would result in an abnormal gait or an abnormal spinal contour.  Specifically, at his April 2004 VA examination, the examiner was unable to determine whether there was an abnormal gait, since the Veteran was unable to stand due to his post-service injury.  However, no muscle spasm was observed, nor was there weakness of the lumbar muscles or tenderness in the lumbar area.  Therefore, an increased rating is not warranted based on guarding or muscle spasm.  

The evidence also does not indicate the presence of incapacitating episodes lasting more than 2 weeks but less than 4 weeks for the past 12 months.  Specifically, at his VA examination in April 2004, the Veteran denied a history of incapacitating episodes for the past 12 months.  Moreover, he has not otherwise asserted a history of incapacitating episodes due to his lumbar spine disability.  Finally, while the evidence has indicated degenerative joint changes in the lumbar spine, the Board points out that such degenerative changes are also rated based on limitation of motion and thus, would not provide a basis for a higher rating.  The Veteran's lumbar disc disease has also not been manifested by objective clinical findings that have been associated by competent medical evidence with the Veteran's service-connected lumbar spine disorder.  

Overall, based on the competent evidence, the Board concludes that a rating in excess of 10 percent is not warranted prior to August 24, 2010, for a lumbar spine disability.  

Next, pursuant to the Board's December 2009 remand, the Veteran underwent a new VA examination in August 2010.  Subsequent to that VA examination, the RO issued a January 2011 decision increasing the Veteran's disability rating for his lumbar spine disability to 20 percent, under the general rating formula specified in 38 C.F.R. § 4.71a, effective August 24, 2010.  Accordingly, the Board considers entitlement to a rating in excess of 20 percent for the Veteran's lumbar spine disability since August 24, 2010.  

In order to warrant a rating in excess of 20 percent under this formula, the evidence must show: 
* forward flexion of the thoracolumbar spine to 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine; or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (all at 40 percent).

However, after a review of the evidence in the record since August 24, 2010, the Board concludes that a rating in excess of 20 percent is not warranted.  First, the evidence does not indicate forward flexion of the thoracolumbar spine that is limited to 30 degrees or less.  Specifically, at his VA examination in August 2010, his forward flexion was 40 degrees.  Therefore, a 20 percent rating is not warranted on this basis.  

Additionally, there is also no basis for assigning a higher rating based on ankylosis.  Specifically, ankylosis was not observed on any occasion since August 2010, and was specifically not observed at his August 2010 VA examination.  To the contrary, the Veteran retained a measurable, albeit restricted, range of motion of the lumbar spine.  Therefore, an increased rating based on ankylosis is not for application.

Next, the evidence does not indicate the presence of incapacitating episodes.  Specifically, at his VA examination in August 2010, the Veteran stated that he experienced flare-ups depending upon the positions he sits in.  In addition, during such flare-ups, he stated that he "becomes incapacitated."  However, this description of incapacitation does not include periods of bed rest prescribed by a physician.  Moreover, the evidence does not indicate that that these incapacitating episodes lasted for a cumulative duration of more than 4 weeks but less than six weeks.  Therefore, an increased rating is not warranted on this basis.  

For the entire on appeal, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected lumbar and cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 20 percent rating currently assigned for each disability.  

In this case, the VA examiners specifically noted the extent to which pain was evident in the Veteran's ranges of motion.  Moreover, the examiners explicitly stated that there was no additional range of motion loss due to fatigue, lack of endurance, or incoordination.  Additionally, while the Veteran's daily activities such as chores, shopping, bathing, feeding, grooming and dressing were curtailed by his symptoms, the evidence has also indicated that these symptoms were due to his post-service injury rather than his injury while on active duty.  Thus, the effect of this symptomatology is contemplated in the currently assigned 20 percent disability evaluations.

Neurological Disorders

Under 38 C.F.R. § 4.71a, clinically associated neurologic abnormalities including, but not limited to, bowel or bladder impairment, shall be evaluated separately under an appropriate diagnostic code.  In this case, the evidence indicates that the Veteran has a number of neurologic abnormalities, such as numbness in the extremities and the general inability to walk.  However, as was noted previously, this evidence also indicates that these symptoms are almost exclusively due to his post-service injury.  Thus, a separate rating for these symptoms is not warranted.  

Specifically, since shortly after the Veteran's January 2003 injury, the treatment records have consistently indicated diminished strength in all extremities.  For example, at his VA examination in July 2003, he complained of some weakness in his left arm.  Moreover, evaluations in February 2004 indicated diminished strength in all extremities, and diminished sensation response.  He also at that time noted experiencing some increased urinary incontinence.  

Next, at his VA examination in April 2004, the Veteran again stated that he was experiencing genitourinary and rectal problems, and he had no sensation to pinprick in his right hand.  Finally, at his most recent VA examination in August 2010, the muscle strength in his extremities was again observed to be diminished, and the Veteran's bowel and bladder functioning continued to be impaired.

However, in both the VA examinations in April 2004 and August 2010, the examiners indicated that these neurological disorders were attributable to his post-service injury rather than to his in-service injuries.  Indeed, the Veteran himself 
stated at his April 2004 examination that his neurologic symptoms prior to his January 2003 injury were limited to intermittent numbness and radiating pain.  Moreover, he did not assert diminished strength.  

Therefore, based on the observations of the VA examiners, and the other competent evidence of record, the Board finds that the majority of the Veteran's current neurological symptoms have been attributed to his post-service accident rather than his injuries from active duty, and there is no objective findings of associated neurological impairment that have been associated with the Veteran's service-connected cervical and lumbar spine disability by competent medical evidence.  Therefore, a separate evaluation for neurological disorders is not for application.   

With regard to all of these claims, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a lumbar or cervical spine disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's cervical and lumbar spine disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's lumbar and cervical spine disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Moreover, the application of a separate rating for any neurological disabilities was also considered.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's service-connected lumbar or cervical spine disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board concludes that a 20 percent rating, but no more, is warranted for the Veteran's cervical spine injury prior to August 24, 2010, and the appeal is granted to this extent.  However, a rating in excess of 20 percent for his cervical spine disability at any time during the course of the appeal is not warranted.  Moreover, a rating in excess of 10 percent prior to August 24, 2010, and a rating in excess of 20 percent after that date is not warranted for the Veteran's service-connected lumbar spine disability.  


ORDER

A 20 percent, but no more, for cervical strain with degenerative arthritis prior to August 24, 2010, is granted, subject to governing criteria applicable to the payment of monetary benefits.  

A rating in excess of 20 percent for cervical strain with degenerative arthritis since August 24, 2010, is denied.  

A rating in excess of 10 percent for lumbosacral strain prior to August 24, 2010, is denied.  

A rating in excess of 20 percent for a lumbosacral strain since August 24, 2010, is denied.  


REMAND

In the December 2009 remand, the Board directed that the Veteran be afforded a VA examination to determine the whether he is unemployable due to the severity of service-connected cervical and lumbar spine disabilities.  In compliance with the Board's remand instructions, in August 2010, the Veteran was afforded a VA examination of his spine.  

However, the Board also directed, after the completion of such development, that the claim for TDIU be adjudicated by the RO and, if any benefit sought remained denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1).  

A review of the claims folder, and most particularly the January 2011 supplemental statement of the case, does not reveal that the claim of entitlement to TDIU was adjudicated or that the Veteran and his representative were issued a supplemental statement of the case on this particular aspect of the claim.  As such, the Board has no discretion and must remand this issue for consideration.

Accordingly, the case is REMANDED for the following action:

After associating any pertinent outstanding records with the claims folder, adjudicate the issue of entitlement to TDIU.  If any benefit sought remains denied, the Veteran must be issued a supplemental statement of the case and provided an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


